IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

               EARL VANTREASE, JR. v. STATE OF TENNESSEE

                               Circuit Court for Hickman County
                                         No. 12CV43



                     No. M2012-02023-CCA-R3-HC - Filed June 4, 2013


                             ORDER ON PETITION TO REHEAR

        The appellant, Earl Vantrease, Jr., has timely filed a petition to rehear pursuant to Tennessee
Rule of Appellate Procedure 39. Having reviewed the appellant’s petition, we conclude that he
presents no arguments entitling him to a rehearing. This Court, therefore, concludes that the petition
is not well taken. The petition to rehear is, accordingly, denied.


                                               Robert W. Wedemeyer, Judge
                                               Jerry L. Smith, Judge
                                               Jeffrey S. Bivins, Judge, Not Participating